DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 8, “the first opening line of weakness” lacks antecedence.

In claim 9, “the fourth opening line of weakness” lacks antecedence.

In claims 10, “the first and second lines of weakness” lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Document No. 92 14 187 (hereafter DE ‘187).
Regarding claim 1, DE’187 discloses a reclosable bag (envelope 1; Fig. 2a) comprising first and second plies (front side and rear side) extending from a first side to a second side and from a bottom to a top; a seal (depicted in Fig. 5 as a horizontal fold line between two large portions of a blank) joining the first and second plies arranged near the bottom of the bag (Fig. 2a); a reclosing material (adhesive strip 4) disposed on an interior surface of one of the first and second plies (Figs. 2b-2d and 3); a release material (cover strip 4’) disposed between the reclosing material and the other of the first and second plies(Figs. 2b-2d ad 3); and a bag opening zone (between weakening lines 3) extending between the top and the bottom (Figs. 2a-2d).
Regarding claim 2, DE ‘187 discloses the reclosing and release materials (4, 4’)  are arranged between the bag opening zone and the first side (Figs. 2a-2d).
Regarding claim 3, DE ‘187 discloses the bag opening zone comprises a first and second opening lines of weakness (3) in the first ply (Fig. 5).
Regarding claim 4, DE ‘187 discloses the bag opening zone comprises a first and second opening lines of weakness (3) in the first ply (upper portion of the blank depicted in Fig. 5) and a third opening line of weakness (3) in the second ply (lower portion of the blank depicted in Fig. 5).
Regarding claim 5, DE ‘187 depicts the opening lines of weakening (3) in the front and rear side of the envelope being generally parallel to each other (Figs. 2b and 5), which meets the recitation “the third opening line of weakness is aligned with the second opening line of weakness.”
Regarding claim 6, DE ‘187 discloses an angled line of weakening (3) located between two lines of weakening (3) in the upper portion of the blank depicted in Fig. 5, which meets the recitation “a fourth opening line of weakness in the first ply and arranged between the first and second lines of weakness.”
Regarding claim 10, DE ‘187 discloses the reclosing and release materials (4, 4’) are arranged between the first and second opening lines of weakness (Figs. 2b-2d and 3).
Regarding claim 11, DE ‘187 discloses the reclosing and release materials (4, 4’) are arranged between the fourth and second opening lines of weakness (Figs. 2a and 2b).
Regarding claim 12, DE ‘187 discloses the reclosing material (4) is formed in a strip extending from the top to the bottom of the bag proximate the first side (Figs. 2b-2d and 3).
Regarding claim 13, DE ‘187 discloses the bag opening zone extends entirely from the top to the bottom of the bag (Figs. 2a-2d and 3).
Regarding claim 14, DE ‘187 discloses a method of reclosing a product within a reclosable bag, the method comprising: forming a product retrieval opening in a bag opening zone of a reclosable bag comprising: first and second plies extending from a first side to a second side and from a bottom to a top (Figs. 2a and 2b); a seal (fold line, as discussed above) joining the first and second plies arranged near the bottom of the bag; a reclosing material (4) disposed on an interior surface of one of the first and second plies; and a release material (4’) disposed between the reclosing material and the other of the first and second plies; removing a product (7) from the reclosable bag through the product retrieval opening (Fig. 2c); forming a reclosing flap between the bag opening zone and the first side of the reclosable bag (Figs. 2c and 2d); inserting the product (7) through the product retrieval opening (Fig. 3); removing the release material; and folding the reclosing flap to reclose the reclosable bag by adhering the reclosing material to an exterior surface of the first ply (machine translation paragraphs [0036]-[0042]; Figs. 2a-2e, 3, and 5).
Regarding claim 15, DE ‘187 discloses the bag opening zone is formed along the first side (Figs. 2a-2d and 3).
Regarding claim 16, DE ‘187 discloses the bag opening zone is formed between the reclosing and release materials (4, 4’) and the first side.
Regarding claim 17, the reclosing and release materials (4, 4’) are arranged between the bag opening zone and the first side (Figs. 2b-2d).
Regarding claim 18, DE ‘187 discloses the reclosing flap is formed simultaneously with the forming of the product retrieval opening (Fig. 2c).

Claims 1, 2, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Office Document No. 3 470 343 to Karlsson.
Regarding claim 1, Karlsson discloses a reclosable bag (100) comprising: first and second plies (110, 120) extending from a first side to a second side and from a bottom to a top (Fig. 1b); a seal (130) joining the first and second plies arranged near the bottom of the bag (where seal 130 transects location 115b); a reclosing material (122/122a) disposed on an interior surface of the first ply (110); a release material disposed between the reclosing material and the other of the first and second plies (paragraph [0059]); and a bag opening zone extending between the top and the bottom (Figs. 1a, 1b, and 2a-2c).
Regarding claim 2, Karlsson discloses the reclosing and release materials are arranged between the bag opening zone and the first side (paragraph [0059]; Figs. 1a, 1b, and 2a-2c).
Regarding claim 12, Karlson discloses the reclosing material (122/122a) is formed in a strip extending from the top to the bottom of the bag proximate the first side (Figs. 1a, 1b, and 2a-2c). 
Regarding claim 13, Karlsson discloses the bag opening zone extends entirely from the top to the bottom of the bag (Figs. 1a, 1b, and 2a-2c).
Regarding claim 14, Karlsson discloses a method of reclosing a product within a reclosable bag, the method comprising: forming a product retrieval opening in a bag opening zone of a reclosable bag comprising: first and second plies (110, 120) extending from a first side to a second side and from a bottom to a top; a seal (130) joining the first and second plies arranged near the bottom of the bag; a reclosing material (122/122a) disposed on an interior surface of one of the first and second plies; and a release material disposed between the reclosing material and the other of the first and second plies (paragraph [0059]); removing a product (150) from the reclosable bag through the product retrieval opening (Fig. 2c); forming a reclosing flap (350) between the bag opening zone and the first side of the reclosable bag Figs. 2a and 2b); inserting the product through the product retrieval opening (paragraphs [0003], [0005], and [0077]; Figs. 3a and 3b); removing the release material (paragraph [0059]; Fig. 2a); and folding the reclosing flap to reclose the reclosable bag by adhering the reclosing material to an exterior surface of the first ply (Figs. 3a and 3b).
Regarding claim 15, Karlsson discloses the bag opening zone is formed along the first side (Figs. 2a-2c).
Regarding claim 16, Karlsson discloses the bag opening zone is formed between the reclosing and release materials and the first side (paragraph [0059]; Figs. 2a-2c).
Regarding claim 17, Karlsson discloses the reclosing and release materials are arranged between the bag opening zone and the first side (paragraph [0059]; Figs. 2a-2c).
Regarding claim 18, Karlsson discloses the reclosing flap is formed simultaneously with the forming of the product retrieval opening (paragraph [0059]; Figs. 2a-2c).
Regarding claim 19, Karlsson discloses the reclosing flap is formed simultaneously with the removal of the release material (paragraph [0059]; Figs. 2a-2c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Office Document No. 3 470 343 to Karlsson and Patent Application Publication No. 2012/0207412 to Moehlenbrock et al. (hereafter Moehlenbrock).
Regarding claim 7, Karlsson discloses the claimed invention, except for a separating seal extending from the top to the bottom.  Moehlenbrock teaches that it is known in the art to provide a separating seal (38 furthest from end 39; Fig. 30C; paragraph [0636]) from one end of an analogous package to an opposite end of the analogous package, thus forming a reclosing flap between the separating seal and a first side (39) of the analogous package.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a separating seal extending from the top to the bottom to form a reclosing flap between the separating seal and the first side in the Karlsson bag, as in Moehlenbrock, in order to hermetically seal the bag.
Regarding claim 8, Karlsson discloses the claimed invention, except for a separating seal arranged between a first opening line of weakness and the first side.  Moehlenbrock teaches that it is known in the art to provide a separating seal (38 furthest from end 39; Fig. 30C; paragraph [0636]) that is arranged between a first opening line of weakness (21) and a first side (39) in an analogous package (Fig. 30C).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a separating seal arranged between a first opening line of weakness and the first side in the Karlsson bag, as in Moehlenbrock, in order to hermetically seal the bag.
Regarding claim 9, Karlsson discloses the claimed invention, except for a separating seal arranged between a first opening line of weakness and a fourth opening line of weakness.  Moehlenbrock teaches that it is known in the art to provide a separating seal (38 furthest from end 39; Fig. 30C; paragraph [0636]) that is arranged between a first opening line of weakness (21) and another opening line of weakness (36) in an analogous package (Fig. 30C), wherein the opening line of weakness (36) meets the recitation of a “fourth opening line of weakness”, to the same degree as claimed.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a separating seal arranged between a first opening line of weakness and another opening line of weakness in the Karlsson bag, as in Moehlenbrock, in order to hermetically seal the bag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734